Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by 
U.S. Pat. No. 6,256,817 to McGuire et al. 
Claim 1, McGuire discloses a portable examination table comprising a seat part 12 for supporting a bottom of a patient, the seat part being positioned relative to a floor by a plurality of legs 38, a backrest part 14 for supporting a back of the patient, the backrest part being provided at one end of the seat part and capable of changing an angle relative to the seat part, a pair of arm parts 16 capable of changing an angle relative to the seat part, the pair of arm parts being provided at another end of the seat part avoiding the front of the patient leaning his/her back against the backrest part, abutting leg parts 18 configured to couple end portions of the pair of arm parts at farther ends from the seat part, and to be raised or lowered when the angle of the pair of arm parts relative to the seat part is changed and capable of abutting the back of the knees of the patient when raised (fig. 1,4,12-13), and link parts configured to, when the angle of the backrest part relative to the seat part is changed, link the pair of arm parts with the backrest part and change the angle of the pair of arm parts relative to the seat part (col. 4 lines 52-59), wherein the portable examination table is configured to convert between an end-sitting positioning state in which the backrest part is erected relative to the seat part so that the patient seated on the seat part is in an end-sitting position (fig. 1,15), a lithotomy positioning state in which the backrest part is reclined and the abutting parts lifted by the pair of arm parts linked with the backrest part via the link parts lift the back of the knees of the patient, so that the patient is in a lithotomy 

Claim 2, McGuire discloses the portable examination table further comprising a linkage capable of when the portable examination table is converted to the folded state, narrow at least part of a gap between the plurality of legs and reduce the dimension of entire leg part compared to that in the end-sitting positioning state and the lithotomy positioning state (fig. 4).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,256,817 to McGuire et al. in view of U.S. Pat. No. 6,755,463 to Lardieri et al.
Claims 3-5, McGuire discloses the portable examination table, but is silent to the seat detachable.  Lardieri discloses a seat 12 having a cover stretched across the frame (col. 8 lines 9-27) and a means 10 to hold healing instruments (col. 5 lines 35-55).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a cover for a detachable cushion as taught by Lardieri yielding predictable results that provide further support and healing to accommodate the person on the examination table of McGuire.  








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673